DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising polyvinyl alcohol in the reply filed on November 08, 2022 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 08, 2022.
                                         Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the basis upon which the recited contents are determined is not apparent.  It is unclear whether they are based on 100 wt.% of film or on 100 wt.% of the sum total of components i) and ii).
In claim 1, it is unclear how the natural polymer distinguishes over the “biomass” derived furanic polymer.  As presently recited, said polymers read on one and the same polymer entity.
In claim 1, it is unclear what DMSO represents.
In claim 6, it is unclear how the embodiment wherein UV-shielding efficiency is altered further limits the film wherein the UV-shielding efficiency is retained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101816590 B1 (Dong) abstract and machine translation.
Dong discloses a surface protection coated film having ultraviolet ray resistance (meets Applicants’ UV-shielding film) comprising:
1-65 wt.% functional filler (not precluded from present claims); and
35-99 wt.% functional admixture comprising i) 45-99 wt.% epoxy-urethane copolymer (meets Applicants’ synthetic polymer), 0.1-30 wt.% lauryl methacrylate (not precluded from present claims), 0.1-20 wt.% methyl acrylate-vinyl acetate copolymer (meets Applicants’ synthetic polymer), 0.01-10 wt.% furan resin (meets Applicants’ furanic polymer), 0.01-10 wt.% N-methyl acrylamide (not precluded from present claims), 0.01-10 wt.% 3-aminopropyltrimethoxysilane (not precluded from present claims) and 0.01-10 wt.% acrylate ester copolymer (meets Applicants’ synthetic polymer).
As to claim 1, it is maintained that Dong’s epoxy-urethane copolymer, methyl acrylate-vinyl acetate copolymer and acrylate ester copolymer collectively meet Applicants’ synthetic polymer and the furan resin meets Applicants’ furanic polymer, which is recited in product-by-process format.  That is, it is not seen that the patentability of the claimed product depends on the furanic polymer being derived from a biomass saccharide.  The presently claimed furanic polymer appears to be the same as Dong’s furan resin and, as such, the present claim is unpatentable, In re Thorpe, 227 USPQ 964.  As to the contents, while not expressly set forth by Dong in a working example, it is within the scope of Dong’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate a coating composition comprising 99.5 to 98.0 wt.% of a sum total of the synthetic polymers and 0.5 to 2.0 wt.% of the furan resin for the expected additive effect and with the reasonable expectation of success. Case law holds that a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130. As to the thickness, it would have been obvious to one having ordinary skill in the art to formulate coated films of any desired thickness (inclusive of that presently claimed) in accordance with the desired application and with the reasonable expectation of success.
As to product-by-process claims 2 and 3, it is not seen that the patentability of the claimed product depends on the method by which the furanic polymer is derived.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  
As to claim 4, Dong’s methyl acrylate-vinyl acetate copolymer and 

acrylate ester copolymer are structurally similar or homologs to the claimed methyl-methacrylate polymer and, as such, their disclosure renders obvious the claimed species to one of ordinary skill in the art based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214, MPEP 2144.08.  Thus, it would have been obvious to one having ordinary skill in the art to use a methyl methacrylate-based polymer in place of Dong’s methacrylate-based polymers with the reasonable expectation of success.
	As to claim 5, the natural polymer is not required.

	As to claim 6, it would be expected that Dong’s above-described similarly-

constituted film embodiment would necessarily be governed by a similar UV-shielding 

efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/ANA L. WOODWARD/           Primary Examiner, Art Unit 1765